Citation Nr: 1518839	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  13-19 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for an upper back/neck disorder.

2.  Entitlement to service connection for a mid/low back disorder.  

3.  Entitlement to service connection for tinea pedis.  

4.  Entitlement to service connection for a bilateral shoulder disorder.  

5.  Entitlement to service connection for left foot plantar fasciitis.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1996 to March 2006.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2011 and February 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In June 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the record.    

Following the April 2013 statement of the case, the Veteran submitted additional evidence, accompanied by a June 2014 waiver of Agency of Original Jurisdiction (AOJ).  Therefore, the Board may properly consider such newly received evidence.  See 38 C.F.R. § 20.1304(c) (2014).  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that, with the exception of VA treatment records dated from June 2006 to December 2011, which were considered by the AOJ in the April 2013 statement of the case, and the June 2014 Board hearing transcript, the remainder of the documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  The VBMS file contains no documents at this time.  


FINDINGS OF FACT

1.  At no time during the pendency of the claim does the Veteran have a current diagnosis of an upper back/neck disorder, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.

2.  At no time during the pendency of the claim does the Veteran have a current diagnosis of a mid/low back disorder, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.  

3.  At no time during the pendency of the claim does the Veteran have a current diagnosis of tinea pedis, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.  

4.  At no time during, or prior to, the pendency of the claim does the Veteran have a current diagnosis of a bilateral shoulder disorder.  

5.  Left foot plantar fasciitis is not shown to be causally or etiologically related to any disease, injury, or incident in service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for an upper back/neck disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  

2.  The criteria for service connection for a mid/low back disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  

3.  The criteria for service connection for tinea pedis have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  

4.  The criteria for service connection for a bilateral shoulder disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  

5.  The criteria for service connection for left foot plantar fasciitis have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an August 2010 letter, sent prior to the initial unfavorable decisions issued in November 2011 and February 2012, advised the Veteran of the evidence and information necessary to substantiate her service connection claims as well as her and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised her of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

VA has also satisfied its duty to assist the Veteran in the development of her claims.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the instant case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, service treatment records as well as post-service VA and private treatment records have been obtained and considered.  Moreover, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

In regard to her claims for service connection for upper back/neck, mid/low back, tinea pedis, and plantar fasciitis disorders, he Veteran was afforded VA examinations in October 2011 and subsequent VA opinions were obtained in December 2011.  The Board finds that such VA examinations and opinions are adequate to decide the issues as they were predicated on an interview with the Veteran, a review of the record, and appropriate examinations.  In this regard, such examinations failed to reveal diagnosed disabilities pertaining to the Veteran's neck, back, and tinea pedis.  Furthermore, as discussed herein, there is no other competent evidence of record suggesting a current diagnosis of such disorders.  Therefore, with respect to these claims, an opinion regarding whether such alleged disorders are related to the Veteran's military service are not necessary to decide these claims.  With respect to the Veteran's left foot plantar fasciitis claim, an opinion with respect to whether such is related to the Veteran's military service was obtained.  The examiner proffered an opinion that considered all of the pertinent evidence of record, to include statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

With respect to the Veteran's bilateral shoulders claim, no VA examination was provided.  However, as discussed further below, none is warranted as there is no competent evidence of a current disability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination regarding the issues decided herein has been met and such VA examination reports are adequate to adjudicate the Veteran's claims.  Therefore, no further examination is necessary.  

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in June 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the June 2014 hearing, the undersigned Veterans Law Judge noted the issues on appeal.  Also, information was solicited regarding the current nature and etiology of the Veteran's claimed conditions.  Furthermore, the undersigned pointed out to the Veteran what was necessary to grant service connection for her various claims, namely evidence of a current diagnosis and/or nexus.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the Veteran's testimony did not reveal any outstanding evidence that is necessary for a fair adjudication of her claims.  In this regard, as requested by the Veteran's representative, the Board held the record open until September 2014 for additional evidence, which was received in July 2014.  Under these circumstances, nothing gives rise to the possibility that evidence has been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

The Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, she will not be prejudiced as a result of the Board proceeding to the merits of her claims.  

II.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b)  by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The requirement of a current disability is satisfied when the Veteran has a disability at the time he files his service connection claim or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, when the record contains a recent diagnosis of disability prior to the Veteran's filing of a claim for benefits based on that disability, the report of the diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1; see also Hunt v. Derwinski, 1 Vet. App. 292 (1991).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Upper Back/Neck Disorder

At her Board hearing and in documents of record, the Veteran contends that she currently suffers from upper back and neck pain as a result of pain associated with large breasts, which were reduced while she was in service.  

Service treatment records reflect the Veteran's complaints of severe neck pain in October 2005.  At such time, she reported that the pain had been present intermittently for six months.  An X-ray of the cervical spine was normal.  A January 2006 report of medical examination upon separation from service was normal with respect to the Veteran's spine and she reported no neck problems in a January 2006 report of medical history.  

Thus, the Board notes that the Veteran did have neck pain in service.  Additionally, post-service VA treatment records dated in July 2006 noted pain in the Veteran's neck.  At such time, the treatment provider observed that the aforementioned October 2005 X-ray revealed a normal cervical spine.  In August 2007, the Veteran again reported neck pain and the assessment included a possible pinched nerve.  An October 2007 cervical spine x-ray was normal.  A November 2007 note documented the normal cervical spine x-ray and noted that the Veteran may have had a strain.  

Following the receipt of the Veteran's July 2010 claim for service connection, private treatment records dated July 2011 noted neck pain; however, no diagnosis referable to the upper back or neck was provided.  Additionally, an October 2011 VA examination revealed no diagnosis with respect to the Veteran's neck.  Moreover, objective testing showed normal range of motion and an X-ray of the cervical spine was normal.  Private treatment records dated in February 2013 noted occasional neck stiffness; however, did not provide a diagnosis referable to the Veteran's neck or upper back.  

The Board finds that service connection for an upper back/neck disorder cannot be established, as the Veteran does not have a current disability during the pendency of her claim.  Furthermore, the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.  See McClain, supra; Romanowsky, supra.  Specifically, the evidence of record contains no diagnosis in this regard, and objective testing, such as range of motion testing and x-rays, were all normal.  With respect to a possible diagnosis of a pinched nerve or neck strain, such were not definitive diagnoses, and appear to have resolved many years prior to the Veteran's July 2010 claim for service connection.  

The Board has considered the Veteran's allegations that she has experienced neck pain and stiffness since service.  In this regard, while she is competent to report having pain and stiffness in her neck, the evidentiary record does not reflect that this pain has been attributed to any specific disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted; "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted").  

Furthermore, the Board finds that any determination as to the presence of the claimed disabilities is medical in nature.  See Jandreau v. Nicholson, 492 F.3d 1372, 1977 (Fed. Cir. 2007).  Thus, the Veteran, as a layperson, is not competent to offer a diagnosis with respect to the cause of her neck pain and stiffness as she does not possess the requisite specialized knowledge.  In this regard, such a diagnosis requires medical expertise and testing.  Therefore, as such is a complex medical question, the Veteran is not competent to offer a diagnosis in this regard.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

Therefore, the Veteran's claim must be denied, as the evidence of record shows no current disability for which service connection can be granted with respect to the Veteran's neck/upper back.  See Brammer, supra (in the absence of proof of the claimed disability, there can be no valid claim).  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an upper back/neck disorder.  As such, that doctrine is not applicable in the instant appeal, and her claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

B.  Mid/Low Back Disorder

At her Board hearing and in documents of record, the Veteran contends that she had the onset of thoracic and lumbar back pain in 1999, while in service.  Again, she contributed this to her large breasts, which were reduced at that time.  At the June 2014 hearing, the Veteran testified that she experienced back pain during basic training any time she had to run.  Currently, she reports back pain with lifting or gardening.  

Service treatment records dated December 1998 noted continued mid thoracic back pain.  A report of medical history dated March 2001 noted recurrent back pain.  In April 2001, the Veteran complained of low back pain described as chronic.  Low back pain was noted in January 2006 on a report of medical examination at separation from service.  The Veteran also noted daily back pain on a report of medical history at that time.  

Following the receipt of the Veteran's July 2010 claim for service connection for a mid/low back disorder, she underwent a VA examination in October 2011.  At such time, the VA examiner noted back pain with no further diagnosis.  Upon physical examination, tenderness at L5 was observed; however, the Veteran had normal range of motion on testing, and lumbar and thoracic spine X-rays were both normal.  In December 2011, a VA examiner opined that the Veteran had no chronic back condition currently or while in service.  Rather, the examiner noted a November 2004 diagnosis of mechanical low back pain, a self-limiting condition.  

The Board finds that service connection for mid/low back disorder cannot be established, as the Veteran does not have a current disability during the pendency of her claim.  Furthermore, the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.  See McClain, supra; Romanowsky, supra.  In this regard, the evidence of record contains no diagnosis, and objective testing, such as range of motion testing and x-rays were all normal.  

The Board has considered the Veteran's allegations that she has experienced mid/low back pain since service.  In this regard, while she is competent to report having pain in her back, the evidentiary record does not reflect that this pain has been attributed to any specific disability.  See Sanchez-Benitez, supra.  Furthermore, with respect to the Veteran's allegations of pain, as noted above, she is not competent to contribute such to a medical diagnosis, as she is a layperson who does not possess the requisite specialized knowledge.  Woehlaert, supra.  

Therefore, the Veteran's claim must be denied, as the evidence of record shows no current disability for which service connection can be granted with respect to the Veteran's mid/low back.  See Brammer, supra (in the absence of proof of the claimed disability, there can be no valid claim).  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a mid/low back disorder.  As such, that doctrine is not applicable in the instant appeal, and her claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

C.  Tinea Pedis

At her Board hearing and in documents of record, the Veteran contends that she had tinea pedis in boot camp, for which she was treated at that time.  

Service treatment records dated October 1996 included an assessment of rule out tinea pedis.  In November 1996, foot irritation was noted, and the assessment was tinea pedis.  

Following the receipt of the Veteran's July 2010 claim for service connection for a tinea pedis, she underwent a VA examination in October 2011.  At such time, the VA examiner noted the Veteran's former diagnosis of tinea pedis in 1996.  He also recorded the Veteran's report that she had had no problems since she was diagnosed and treated in service.  An examination revealed no evidence of tinea and the examiner determined that the Veteran's condition had resolved.     

The Board finds that service connection for tinea pedis cannot be established, as the Veteran does not have a current disability during the pendency of her claim.  Furthermore, the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.  See McClain, supra; Romanowsky, supra.  In this regard, the evidence of record contains no post-service diagnosis.  Furthermore, the Veteran has reported no symptoms of such disorder.  Rather, the only evidence provided by the Veteran with respect to tinea pedis indicates that the condition has resolved.  

As the Veteran has no current diagnosis of tinea pedis and reports no symptoms of such disorder, service connection cannot be established.  See Brammer, supra.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for tinea pedis.  As such, that doctrine is not applicable in the instant appeal, and her claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

D.  Bilateral Shoulder Disorder

At her Board hearing and in documents of record, the Veteran reported that she experienced pain in her shoulders during service, which would eventually travel up her neck and result in a migraine.  She reported during the June 2014 hearing being unable to reach and extend her arms without pain.  She further noted that a private doctor noted rotator cuff issues.  

The Veteran's service treatment records are void of any complaints, treatment, or diagnoses referable to her shoulders.  Post-service VA treatment records dated in July 2006 and August 2007 noted pain in the Veteran's shoulders.  However, no diagnosis or condition causing such pain was provided.  See Sanchez-Benitez, supra.  

Thus, with respect to the Veteran's bilateral shoulders claim, the Board finds the only evidence of record with respect to an in-service injury, event, or disease are the Veteran's statements with respect thereto.  The Board finds the Veteran is competent to report the symptoms she had in service.  Jandreau, supra.  However, the evidence of record does not contain a current diagnosis, either before or during the pendency of the claim, with respect to the Veteran's bilateral shoulders.  See McClain, supra; Romanowsky, supra.  In this regard, the only complaint referable to the Veteran's shoulders is pain and, as discussed above, pain alone is not enough to establish a current disability.  In this case, no diagnosis was provided to account for the Veteran's reported bilateral shoulder pain.  To the extent that the Veteran's shoulder pain has been associated with migraine headaches, the Board notes that the Veteran is service-connected for such disability and has been assigned a 30 percent rating.  

Therefore, the Veteran's claim must be denied, as the evidence of record shows no current disability for which service connection can be granted with respect to the Veteran's bilateral shoulders.  See Brammer, supra (in the absence of proof of the claimed disability, there can be no valid claim).  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a bilateral shoulder disorder.  As such, that doctrine is not applicable in the instant appeal, and her claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

E.  Left Foot Plantar Fasciitis 

At her Board hearing and in documents of record, the Veteran contends that she currently suffers from left foot plantar fasciitis as a result of wearing combat boots in service.  The Veteran notes that she was given orthotics in service due to her foot condition.  

Service treatment records dated November 2000 noted numbness, tingling, and pain in left great toe.  The assessment included metatarsalgia.  In January 2004, foot trauma was noted in the form of an insect bite.  In August 2005, right lateral heel pain was noted.  In December 2005, a diagnosis of plantar fasciitis was noted, but the affected foot (feet) was not identified, and the Veteran was given orthotics for both feet.  In a January 2006 report of medical history, the Veteran reported numbness and tingling as well as foot trouble.  It was noted that she had orthotics for her feet.  A January 2006 medical examination report at exit from service was normal with respect to the Veteran's feet.  

VA treatment records dated July 2006 noted the Veteran had orthotics for her feet.  An October 2011 VA examination noted plantar pain in 2003 and prescription shoe inserts received in 2005.  The VA examiner diagnosed plantar fasciitis and noted that a 2005 x-ray showed mid-heel pain.  

Private treatment records dated January 2012 noted chronic bilateral plantar fasciitis, which was painful.  In July 2013, the Veteran was diagnosed with plantar fasciitis fibromatosis.  

Based on the foregoing, the Board finds that the Veteran has a current diagnosis of left foot plantar fasciitis and, as such, the remaining inquiry is whether such is related to her military service.  In this regard, the December 2011 VA examiner addressed the evidence related to an in-service event, disease, or injury and a possible nexus, or relationship, between such and the Veteran's current disability.  She determined that it was less likely than not that the Veteran's left foot plantar fasciitis was incurred in or caused by an in-service injury, event, or illness.  In support of such opinion, the examiner noted no documentation of left foot plantar fasciitis in the Veteran's service treatment records and, while foot trauma was noted in January 2004, such referred to an insect bite, which in no way causes plantar fasciitis.  Thus, the examiner concluded that the Veteran's current left foot plantar fasciitis was less likely than not related to service.  As the VA examiner's opinion considered all of the pertinent evidence of record, to include statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed, and offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two, the Board accords great probative weight to his opinion.  See Nieves-Rodriguez, supra; Stefl, supra.  There is no contrary opinion of record. 

The Board has considered the Veteran's statements linking her current left foot plantar fasciitis to her military service.  In this regard, the Board notes the Veteran is competent to report symptoms experienced in service and since such time.  However, the Veteran is not competent to attribute her current condition to any instance of military service.  She has not demonstrated that she is an expert in determining the etiology of a foot disorder and is a layperson in this regard.  While it is in error to categorically reject layperson nexus evidence as incompetent, the Board is allowed to consider the facts of a particular case to determine the layperson's competence.  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009).  One factor to consider is the complexity of the question to be determined.  Jandreau, supra (providing an example at footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose a form of cancer).  

In this regard, the Board finds that the diagnosis and etiology of plantar fasciitis is a complex question that requires medical expertise.  See Woehlaert, supra (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Determinations as to the diagnosis of plantar fasciitis and its etiology require knowledge of the body's inner workings with regard to the fascia.  Moreover, while the Veteran has noted onset of foot problems in service, to include by way of continuity of symptomatology, the evidence of record only notes issues with the Veteran's right foot for which she is already service-connected.  The Veteran has not specifically noted issues with her left foot.  Regardless of the Veteran's statements with respect to symptoms, she is not competent to provide evidence as to the etiology of such symptoms.  Thus, the only competent evidence of record related to nexus is the December 2011 VA examiner's opinion.  

Accordingly, as the Veteran's current left foot plantar fasciitis is not shown to be causally or etiologically related to any disease, injury, or incident in service, service connection for such disorder is not warranted.  In reaching this decision, the Board considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for left foot plantar fasciitis, and that doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.



ORDER

Service connection for an upper back/neck disorder is denied.  

Service connection for a mid/low back disorder is denied.  

Service connection for tinea pedis is denied.  

Service connection for a bilateral shoulder disorder is denied.  

Service connection for left foot plantar fasciitis is denied.  



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


